Citation Nr: 0631952	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  03-18 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for asbestosis.

2.  Entitlement to service connection for a hiatal hernia and 
gastroesophageal disease.

3.  Entitlement to service connection for sterility.

4.  Entitlement to service connection for right knee 
instability with arthritis.

5.  Entitlement to service connection for arthritis of the 
left knee, to include as secondary to right knee instability 
with arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from December 1955 to March 
1959, and from June 1964 to March 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, that denied the veteran's claims of entitlement 
to service connection for the above noted disabilities.  The 
veteran had hearings at the RO before a local decision review 
officer in March 2004 and May 2005.


FINDINGS OF FACT

1.  The veteran did not have any findings of asbestosis in 
service; the evidence of record indicates that the veteran's 
current findings of interstitial lung disease are not related 
to service.

2.  While the veteran had a diagnosis of a hiatal hernia in 
service, and gastroesophageal complaints, the veteran is not 
currently diagnosed with a hiatal hernia or gastroesophageal 
reflux disease; the evidence of record does not link the 
veteran's current diagnosis of dyspepsia to service.

3.  The veteran was first found to be sterile in service.

4.  The veteran did not have any chronic right knee 
disability in service; the evidence of record indicates that 
the veteran's current right knee osteoarthritis is not 
related to service.

5.  The veteran did not have any left knee disability in 
service; the veteran does not currently have a left knee 
disability.


CONCLUSION OF LAW

1.  Asbestosis was not incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2006).

2.  A hiatal hernia and gastroesophageal disease were not 
incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).

3.  Sterility was incurred in service.  38 U.S.C.A. §§ 1110, 
1111 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).

4.  A chronic right knee disability was not incurred in or 
aggravated by active military service, nor may arthritis be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304,  3.307, 3.309 
(2006).

5.  A chronic left knee disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in July 2002 and June 
2003.  The originating agency essentially asked the veteran 
to submit any pertinent evidence in his possession, and 
specifically informed him of the evidence required to 
substantiate his claims, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  Therefore, the Board finds that he was provided with 
the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records, which will be addressed as pertinent, particularly, 
the veteran's VA outpatient treatment records and reports of 
VA examination.  In addition, neither the veteran nor his 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to this claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

As the Board is denying the veteran's service connection 
claims, no additional disability rating or effective date 
will be assigned, so there can be no possibility of any 
prejudice to the appellant under the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also 38 C.F.R. § 20.1102 (2006) (harmless error).

The Board also points out that, recently, an addendum to the 
veteran's July 2005 VA examination was received at the Board.  
However, the Board does not find consideration of this 
addendum to be prejudicial to the veteran.  This evidence was 
clearly sent to the veteran's home address as well as to the 
VA, therefore it is clear that the veteran had notice of 
these changes.  The Board also finds that these changes are 
not substantial and do not alter the ultimate conclusion of 
the examiner.  Therefore, the Board finds that it is not 
prejudicial to the veteran to consider this examination 
report addendum in the first instance.

The record before the Board contains post-service medical 
records which will be addressed as pertinent, particularly, 
the veteran's VA treatment records and reports of VA 
examinations.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss in detail the extensive evidence submitted 
by the veteran or on his behalf.  The Board will summarize 
the relevant evidence where appropriate, and the Board's 
analysis below will focus specifically on what the evidence 
shows or fails to show on each of his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) (a discussion of 
all evidence by the Board is not required when the Board has 
supported its decision with thorough reasons and bases 
regarding the relevant evidence).

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
the condition as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic then generally a showing of 
continuity of symptomatology after service is required for 
service connection.

Where a veteran served continuously for 90 days during a 
period of war or during peacetime service after December 31, 
1946, and arthritis becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, it shall be presumed to have been incurred in 
service, even though there is no evidence of it during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

Further, secondary service connection will be granted when a 
disability is proximately due to or the result of a service 
connected disease or injury.  38 C.F.R. §  3.310 (2006).  
Secondary service connection may be established for a 
disorder which is aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Under 38 C.F.R. § 3.303(c) (2006), congenital or 
developmental disorders are not diseases or injuries for the 
purpose of VA disability compensation.

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for asbestosis.  In 
this regard the Board notes that the preponderance of the 
evidence of record shows that the veteran's current diagnosis 
of interstitial lung disease is not related to service.  
Initially, the Board notes that the veteran's service medical 
records are negative for complaints of, or treatment for, 
asbestosis.  The veteran has reported that he was exposed to 
asbestos in service while stationed on two ships, and in his 
duties working as an aircraft mechanic.  However, a statement 
from a private physician dated May 1993 diagnosed the veteran 
with mild asbestosis, but noted the only reported history of 
asbestos exposure at that time was from 1969 to 1971 as a 
carpenter, and also noted the veteran's 25 pack year smoking 
history.

Furthermore, the report of a February 2005 VA examination 
indicates that the veteran was at that time diagnosed with 
interstitial lung disease.  The examiner indicates that the 
etiology of this disease was unclear, as it could be 
secondary to asbestosis or his rheumatoid arthritis.  After 
reviewing the veteran's claims file however, the examiner 
noted that it would take a lung biopsy for further 
evaluation, but that he did not think that the veteran's 
inservice exposure history was significant enough to cause 
asbestosis.  

The Board also notes that, during that examination, the 
veteran reported that he worked at a shipyard starting in 
1967 for 12-14 months, then worked in the air conditioning 
and refrigeration business until his retirement.  The veteran 
had also previously noted that Ingall's shipyard had paid him 
compensation due to asbestos exposure.

The Board notes the opinion of a private osteopath dated 
August 2005, who indicates that, in his opinion, the veteran 
had asbestosis directly related to being exposed to asbestos 
in the service; however, this osteopath did not comment on 
the entirety of the veteran's employment history, to include 
the time the veteran spent working in shipyards, and for 
which he was compensated for asbestos exposure; therefore the 
Board finds this statement to be of limited probative value.

Considering the evidence in its entirety, the Board finds 
that the preponderance of that evidence is against a grant of 
service connection for asbestosis.  

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for a hiatal hernia 
and gastroesophageal disease.  The veteran's service medical 
records do show that the veteran, in service, had occasional 
digestive complaints, and was found to have a moderate 
sliding hiatal hernia and spasticity of the duodenal bulb in 
service in January 1965.  However, the veteran's subsequent 
service examinations in February 1965 and December 1965 were 
normal, as well as the veteran's March 1966 report of 
separation examination.  While the veteran has reported 
continuing gastroesophageal symptomatology since service, 
there are no records dated any earlier than over 30 years 
after the veteran's separation from service showing treatment 
for any gastroesophageal condition subsequent to service.  
While a VA examination report of December 2003 noted that the 
veteran was diagnosed with gastroesophageal reflux disease 
(GERD), the examiner did not relate this diagnosis to 
service.  The Board finds particularly probative the thorough 
VA examination report of May 2005, which diagnosed the 
veteran with dyspepsia.  That examiner, after reviewing the 
veteran's history, noted that the veteran had no residuals of 
the hiatal hernia that was diagnosed in service, and an upper 
GI series showed no evidence of GERD, ulcers, or other 
abnormality; the examiner therefore opined that it was less 
likely than not that the veteran's current dyspepsia was 
related to his hiatal hernia which was diagnosed in service.

Thus, while the veteran was diagnosed with a hiatal hernia in 
service, the preponderance of the evidence of record shows 
that the veteran does not currently have a hiatal hernia; 
furthermore, the preponderance of the evidence of record does 
not show that the veteran's current diagnosis of dyspepsia is 
related to service.  

Resolving all doubt in the veteran's favor, the Board finds 
that service connection is warranted for sterility.  
Sterility was not noted on either of the veteran's enlistment 
examinations.  The medical evidence of record clearly 
indicates that in September 1965, while in service, the 
veteran sought treatment for infertility problems.  At that 
time, the veteran's history was noted to be significant for a 
diagnosis of mumps orchitis at age 17.  Two sperm counts were 
noted to be completely negative, and a biopsy noted a 
maturation arrest between primary and secondary spermatozoa 
formation; it was stated that there was almost no likelihood 
that the veteran could become a father.  This record appears 
to link the veteran's sterility to his history of mumps 
orchitis.

A VA examination report of May 2005 noted the veteran's 
reported history of low sperm count which was initially 
noticed in service.  The examiner indicated that there was no 
evidence to support the veteran's contention that his 
sterility was due to military service or any chemical 
exposure while in service.  The examiner indicated that the 
veteran's sterility was due to other reasons and not caused 
or worsened by any event in military service.  However, since 
sterility was not noted on service entry, the veteran is 
presumed in sound condition.  Every veteran is taken to have 
been in sound condition when examined, accepted and enrolled 
for service, except as to defects, infirmities or disorders 
noted at the time of examination into service, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and was not aggravated in 
service.  38 U.S.C.A. § 1111 (West 2002).  While the VA 
examiner suggests that the sterility was not due to or 
worsened by service, the veteran was seventeen when he 
entered service and the record does not clarify whether the 
episode of mumps occurred before or during his period of 
service.  In effect, the presumption of soundness has not 
been rebutted by clear and unmistakable evidence that 
sterility existed before acceptance and was not aggravated in 
service.  Under the circumstances, there is a basis for 
granting service connection.  

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for right knee 
disability.  The Board finds that the preponderance of the 
evidence of record indicates that the veteran's current knee 
disability is not related to any injury in service.  Service 
medical records show that the veteran, upon enlistment 
examination in December 1955, was noted to have a scar of the 
right knee, however, the knee at that time was otherwise 
found to be normal.  Two September 1964 service medical 
records indicate that the veteran reported having his leg hit 
by a "cherry picker"; the veteran was noted to have a right 
leg bruise, and was prescribed an ace bandage.  He was kept 
off of his feet for several days at that time.  A June 1967 
service record indicates that the veteran accidently hit his 
knee against a hatch causing injury.  The veteran was found 
to have myositis due to trauma of the quadriceps of the right 
thigh.  The veteran was found three days later to be fit, and 
was returned to duty.  Other than noting the scar of the 
veteran's knee, the rest of the veteran's service medical 
records, to include service medical examination reports dated 
March 1959, June 1963, May 1964, June 1964, February 1965, 
December 1965, and the report of the veteran's separation 
examination dated March 1966, are negative for complaints of 
or treatment for any knee disability.  The veteran does not 
appear to have undergone any further treatment for his knee 
until approximately 1999, when he was diagnosed with 
rheumatoid arthritis, a diagnosis confirmed by the veteran's 
December 2003 VA examination report.

The report of VA examination dated July 2005, along with the 
addendum to that examination reported dated July 2006, noted 
the veteran to have osteoarthritis of the right knee.  Even 
as amended, the examination report indicates that, in the 
examiner's opinion, the injury as the veteran reported it in 
1957 to his right knee, as well as the injury in 1964 to his 
right knee, would not have led to osteoarthritis of the right 
knee.

Thus, while the veteran did injure his leg twice in service, 
there is no evidence that the veteran sustained a chronic 
knee disability in service, particularly in light of the fact 
that all of the veteran's service medical examinations, to 
include his report of separation, are negative for complaints 
of, or treatment for, any knee disability.  Considering this 
evidence, combined with the fact that there is no indication 
in the record that the veteran sought treatment for any right 
knee disability any earlier than over 30 years after his 
separation from service, and the evidence from a VA 
examiner's opinion in July 2005 which indicated that the 
veteran's injuries to his knee and leg in service would not 
have led to his current osteoarthritis of the right knee, the 
Board finds that the preponderance of the evidence of record 
is against a grant of service connection for a right knee 
disability.

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for arthritis of the 
left knee.  While the veteran reports that he believes he has 
a left knee disability related to his right knee disability, 
the Board notes, as above, that, as the veteran is not 
currently service connected for his right knee, service 
connection cannot be established on a secondary basis for his 
left knee.  As to service connection for a left knee 
disability on a direct basis, the Board finds that the 
veteran's service medical records are negative for complaints 
of, or treatment for, any left knee disability.  Further, 
while the veteran reported pain and tenderness in the left 
knee during his December 2003 VA examination report, the most 
recent VA examination, dated July 2005, found the veteran to 
have no objective evidence of organic pathology in the left 
knee.  Incumbent on a finding of service connection for a 
disability is a finding that the veteran has the disability 
for which service connection is claimed.  As the veteran had 
no findings of any left knee disability in service, and as 
the veteran does not currently have any objective findings of 
a disability of the left knee, the Board finds that the 
preponderance of the evidence of record is against a grant of 
service connection for a left knee disability.  

As the preponderance of the evidence is against all theses 
claim, the benefit-of-the-doubt doctrine does not apply, and 
the claims must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).








	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for asbestosis is denied.

Entitlement to service connection for hiatal hernia and 
gastroesophageal disease is denied.

Entitlement to service connection for sterility is granted.

Entitlement to service connection for right knee instability 
with arthritis is denied.

Entitlement to service connection for arthritis of the left 
knee, to include as secondary to right knee instability with 
arthritis, is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


